DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Amendment/Response to Office Action
The ‘Amendment/Response to Office Action’, filed on 16 February 2021, has been ENTERED and the allegations/arguments presented therein have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
	Claims 4 and 7-9 are canceled.
	Claims 1, 3, 15-17, and 19 are amended.

Declaration under 37 C.F.R. § 1.132 by Melissa Roth, Ph.D.
As discussed below, the ‘Declaration under 37 C.F.R. § 1.132 by Melissa Roth, Ph.D.’, 16 February 2021, is sufficient to overcome the rejection of claims 1-6 and 10-17 based upon ‘Claim Rejections – 35 U.S.C. § 112(a), Lack of Enablement’, whereby the ‘Declaration under 37 C.F.R. § 1.132 by Melissa Roth, Ph.D.’ provides additional evidence that supports the role of the ABC transporter gene CZ05g17060, which encodes SEQ ID NO: 3 in astaxanthin biosynthesis, whereby 1) Cz05g17060 protein levels increased during astaxanthin-inducing conditions; and 2) Cz05g17060 showed a very high correlation to CzBKT1 under many growth conditions and experiments, which provided strong evidence of a role of Cz05g17060 in astaxanthin biosynthesis.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this ‘Examiner’s Amendment’ was given in a telephonic interview with Applicant’s Representative, Jean M. Lockyer (see attached ‘Examiner-Initiated Interview’).
Please amend the claims as follows:
10.-12. (Cancelled)
13. (Currently Amended) The expression vector of claim 1, wherein the nucleic acid sequence has at least 95% identity to SEQ ID NO: 10 or SEQ ID NO: 17.

Rejoinder of All Previously Withdrawn Process Claims
Claims 1-3, 5, 6, 13-17, and 19 are directed to an allowable product.  Pursuant to the procedures set forth in M.P.E.P. § 821.04(B), claim 18, directed to the process of making or using 
Because all claims previously withdrawn from consideration under 37 C.F.R. 1.142 have been rejoined, the ‘Election/Restrictions’, mailed on 27 March 2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also M.P.E.P. § 804.01.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
In response to the ‘Objections to Drawings’, ‘Objection to Abstract’, and ‘Objections to Specification’ found in the ‘Non-Final Office Action’, mailed on 13 August 2020, the ‘Amendment/Response to Office Action
In response to the ‘Objection to Claim’ found in the ‘Non-Final Office Action’, mailed on 13 August 2020, the ‘Amendment/Response to Office Action’ (page 7), filed on 16 February 2021, submits claim 3 is amended to address the typographical error.  In view of the amendment to the claim, this objection is hereby withdrawn.
In response to the ‘Claim Rejections – 35 U.S.C. § 112(a), Lack of Written Description’ found in the ‘Non-Final Office Action’, mailed on 13 August 2020, the ‘Amendment/Response to Office Action’ (page 8), filed on 16 February 2021, alleges/argues: 1) claims 1 and 15 are amended to specify at least 95% identity to reference polypeptide sequence SEQ ID NO: 3; and 2) one of skill would recognize that Applicant was in possession of the invention as of the priority date of the application.  In view of the amendments to the claims, the allegations/arguments are found persuasive and, thus, this rejection is hereby withdrawn.
In response to the ‘Claim Rejections – 35 U.S.C. § 112(a), Lack of Enablement’ found in the ‘Non-Final Office Action’, mailed on 13 August 2020, the ‘Amendment/Response to Office Action’ (pages 8 to 10), filed on 16 February 2021, alleges/argues the ‘Declaration under 37 C.F.R. 1.132 by Melissa Roth, Ph.D.’, filed on 16 February 2021, provides additional evidence to support the role of Cz05g17060 in astaxanthin production, whereby: 1) Cz05g17060 protein levels increased during astaxanthin-inducing conditions; and 2) Cz05g17060 showed a very high correlation to CzBKT1 under many growth Declaration under 37 C.F.R. § 1.132 by Melissa Roth, Ph.D.’, the allegations/arguments are found persuasive and, thus, this rejection is hereby withdrawn.
In response to the ‘Claim Rejections – 35 U.S.C. § 112(b)’ found in the ‘Non-Final Office Action’, mailed on 13 August 2020, the ‘Amendment/Response to Office Action’, filed on 16 February 2021, alleges/argues the claims are amended to address the identified indefinite issues raised.  In view of the amendments to the claims these rejections are hereby withdrawn.
The most relevantly identified references are U.S. Patent Application Publication No. 2017/0137792 (see attached ‘PTO-892’; herein “USPGPUB ‘792”), Chen et al. (Enhanced production of astaxanthin by Chromocloris zofingienesis in a microplate-based culture system under high light irradiation. Available online 19 August 2017. Bioresource Technology. Vol. 245, pages 518-519; see attached ‘PTO-892’; herein “Chen 2017”), and Roth et al. (Chromosome-level genome assembly and transcriptome of the green algae Chromocloris zofingienesis illuminates astaxanthin production. Published online 08 May 2017. PNAS. E4296-E4305; see attached ‘PTO-892’; herein “Roth 2017”).  USPGPUB ‘792 discloses recombinant polynucleotide sequences and polypeptides thereof for the production of astaxanthin (Abstract; Paragraphs [0104] and [0180]).  Chen 2017 evaluates Chromocloris zofingienesis for natural astaxanthin production (Abstract; and page 518, paragraph bridging left and right columns to page 519, left column, 1st full paragraph).  However, neither USPGPUB ‘792 nor Chen 2017 teach or suggest sequences having at least 95% identity to SEQ ID NO: 3, 10, and/or 17.  Further, Chen is an inapplicable reference as it is available online on 19 August 2017 which is after the earliest effective filing date of the instant application 15 March 2017.   Roth 2017 present a Chromocloris zofingienesis chromosome-level nuclear genome, organelle genomes, and transcriptome from diverse growth conditions in order to better understand astaxanthin production and the biology of Chromocloris zofingienesis (Abstract; page E4296, left column, 1st full paragraph to page E4297, left column, 2nd full paragraph; and page E4304, paragraph bridging left and right columns).  Further, Roth 2017 identifies Cz05g17060, which encodes instant SEQ ID NO: 3, as a gene that is up-regulated early during astaxanthin biosynthesis (page E4302, right column, 1st full paragraph).  However, Roth 2017 is an inapplicable reference as it is published online on 08 May 2017 which is after the earliest effective filing date of the instant application 15 March 2017.   
In view of the above ‘Examiner’s Amendment’ along with the amendments to the claims and accompanying allegations/arguments presented in the ‘Amendment/Response to Office Action’, filed on 16 February 2021, the rejections found in the  ‘Non-Final Office Action
No pending United States applications have been identified with claims directed to the same invention as claimed herein. 
Therefore, claims 1-3, 5, 6, and 13-19 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636